Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 3-4 are pending in the acknowledged Applicants’ amendments/arguments filed on 10/12/2021. 
The Examiner contacted Applicant’s representative Jason P. Cooper on 10/15/2017 to discuss the allowability of this case. During the discussions, both parties agreed to amend claim 4 as noted in the below Examiner’s Amendment section. 
As a result, claims 3-4 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

WITHDRAWN REJECTION:
Applicant's Response including amendments/arguments filed 10/12/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an 
Authorization for this examiner's amendment was given in an interview with Attorney Jason Cooper on 10/15/2021.

Claim 4 
Between “claim 3,” and “comprising” in line 1, please insert --- further ---.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art including Guifeng (CN10656291A) or in view of Wada et al. (US2016/0058689A1) does not disclose or suggest the claimed complex comprising  among others, from about 0.05 to about 2% fevilea oil, from about 0.05 to about 4% trehalose, and from about 0.5 to about 4% hydroxyethyl urea. In particular, Guifeng fails to teach about 0.05 to about 2% fevilea oil and Wada teaches fevilea oil, but requires higher amount of 70-90%, instead of very small amount of about 0.05 to about 2%. Even if combined, there is no motivation to lower the claimed amounts from the teachings of the applied art. Therefore, it would be hindsight after exhausting all the other rationales to combine, to select the components and arrange them in a specific weight ratio as applicant has claimed.  In this respect, the following case law would further strengthen that position: "[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). All compositions are made of the same substances, retaining their fixed chemical properties. But the elements are capable of an infinity of permutations, and the selection of that group which proves serviceable to a given need may require a high degree of originality. It is that act of selection which is the invention. B.G. Corp. v. Walter Kidde & Co., Inc., 79 F.2d 20, 21-22 (2d Cir. 1935).

 Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-4 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613